 

EXHIBIT 10.1

AMENDMENT AGREEMENT TO THE FACTORING AGREEMENT

between

TARGO Commercial Finance AG (formerly GE Capital Bank AG)
Heinrich-von-Brentano-Straße 2, 55130 Mainz, Germany
-hereinafter referred to as “TARGOCF”-

and

Real Alloy Germany GmbH (formerly known as Aleris Recycling (German Works) GmbH)
Aluminiumstraße 3, 41515 Grevenbroich, Germany 
- hereinafter referred to as "ORIGINATOR"-

TARGOCF and the ORIGINATOR have entered into a factoring agreement dated 25/26
February 2015 (hereinafter referred to, and together with, all addenda,
amendment and supplementary agreements made prior to the date hereof, as the
"Factoring Agreement"). The provisions set out in this agreement will prevail
over any conflicting provisions in the Factoring Agreement. Unless defined
otherwise in this agreement, terms in italics have the meaning given to them in
Part F (Definitions) of the Factoring Agreement.

A.



Amendments to the Factoring Agreement

With immediate effect the following changes apply to the Factoring Agreement:  

1.



Clause 19.3  (b) is amended and restated as follows:

“any financing arrangements with any other financial institutions including
security agreements. Promptly upon any refinancing of the Indenture (or the
notes issued under the Indenture)  or the GECC Credit Facility,  the ORIGINATOR
will provide (i) a no-conflict opinion from a reputable law firm in form and
substance similar to the opinion issued by McGuireWoods LLP on 27 February 2015
as a condition precedent under this factoring agreement (reasonably prior to the
signing of the documentation of any such refinancing the ORIGINATOR will provide
to TARGO Commercial Finance AG a draft of such opinion for review) and (ii) a
certificate issued by Real Alloy Holding, Inc. in form and substance similar to
the certificate issued as a condition precedent under this factoring agreement
confirming, inter alia, that the Receivables are not subject to any group
company’s or third party’s right and that there is no conflict with any other
financing;  the above shall apply mutatis mutandis to a debtor in possession
credit-agreement in case Real Alloy Holding, Inc. (an intermediate parent of the
Originator) becomes a debtor in possession under Chapter 11 US Bankruptcy Code
and enters in connection therewith into a debtor in possession-credit agreement
as approved by the competent bankruptcy court.”

2.



The definition of “GECC Credit Facility” is amended and restated as follows:

“GECC Credit Facility: A revolving credit facility entered into on or about 27
February 2015 of this Agreement between (among others) Aleris Recycling, Inc.,
Aleris Recycling Bens Run, LLC, Aleris Specialty Products, Inc., Aleris
Specification Alloys, Inc., ETS Schaefer, LLC, Aleris Specification Alloy
Products Canada Company and General Electric Capital Corporation (as amended
from time to time). This definition also covers any refinancings of the
financing





 

--------------------------------------------------------------------------------

 

 

mentioned in the preceding sentence (including, for the avoidance of doubt, any
refinancings of such refinancings).”

3.



The definition of “Indenture” is amended and restated as follows:

“Indenture:  The indenture dated as of 8 January 2015 and entered into between
(among others) Real Alloy Holding, Inc. (f/k/a SGH Acquisition Holdco, Inc. and
a successor by merger to SGH Escrow Corporation) as issuer and Wilmington Trust,
National Association as trustee and notes collateral trustee (as amended from
time to time). Such indenture governs, inter alia, the issue of USD
305,000,000.00 senior secured notes. This definition also covers any refinancing
of the financings mentioned in the preceding sentences (including, for the
avoidance of doubt, any refinancings of such refinancings).”

4.



The definition of „Cross-Default” is amended and restated as follows: 

“Cross-Default: (i) an event of default (however described) has occurred under
any of the GECC Credit Facility or the Indenture provided that such event of
default has not been remedied or waived in accordance with the relevant
document,  or (ii) any of the GECC Credit Facility or the Indenture (or the
notes issued under the Indenture)  terminates or is terminated for whatever
reason prior to its express maturity unless fully refinanced on materially
similar terms at the time of termination or (iii) any of the GECC Credit
Facility or the Indenture (or the notes issued under the Indenture)  is not
fully refinanced on materially similar terms at least six (6) months prior to
its respective express maturity,  provided however that the events as described
under (i) to (iii) above are deemed to be no cross default in case Real Alloy
Holding, Inc. (an intermediate parent of the Originator) becomes a debtor in
possession under Chapter 11 US Bankruptcy Code and enters in connection
therewith into a debtor in possession-credit agreement as approved by the
competent bankruptcy court”.   

B.



Governing Law, Jurisdiction

This agreement is governed by German law. The courts of Mainz, Germany will have
jurisdiction.

C.



Severability

Should any provisions of this agreement be or become wholly or partly invalid,
the validity and effectiveness of the remaining provisions will not be affected
thereby. The invalid provision shall be replaced by such valid and effective
provision which comes closest to the economic terms that the parties intended.
The same principles will apply if this addendum contains a gap.

 

 

Mainz, 15/11/2017

Grevenbroich, November 15, 2017

 

 

 

 

/s/ Alessandro Annunziata

 

/s/ Steffen Ahnert

/s/ Russell Barr

 

 

TARGO Commercial Finance AG

Real Alloy Germany GmbH

 

2

--------------------------------------------------------------------------------